443 F.2d 1359
Rev. Robert HUNTER et al., Plaintiffs-Appellants,v.Ivan ALLEN, Jr., Mayor of the City of Atlanta, Georgia, etal., Defendants-Appellees.
No. 26570.
United States Court of Appeals, Fifth Circuit.
July 22, 1971.

Howard Moore, Jr., Peter E. Rindskopf, Atlanta, Ga., for plaintiffs-appellants.
Henry L. Bowden, Martin McFarland, Atlanta, Ga., for defendants-appellees.
Before COLEMAN and GODBOLD, Citcuit Judges, and SCOTT, District judge.
PER CURIAM:


1
The Supreme Court of the United States, on March 29, 1971, in Embry et al. v. Allen, etc., et al., 401 U.S. 989, 91 S.Ct. 1237, 28 L.Ed.2d 528 (1971), having reversed the judgment of this court in Hunter v. Allen, 422 F.2d 1158 (5th Cir. 1970), and remanded the cause to this court; it is ordered and adjudged by this court that this cause be and the same is hereby remanded to the United States District Court for further proceedings in conformity with the opinion and judgment of the Supreme Court.